In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00104-CV



                     NWR GEORGIA CONSTRUCTION, LLC, Appellant

                                               V.

  MASTER WOODCRAFT CABINETRY, LLC, AND MCW INDUSTRIES, LLC, Appellees




                             On Appeal from the 71st District Court
                                   Harrison County, Texas
                                   Trial Court No. 21-0302




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss

____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                 MEMORANDUM OPINION

       After this Court issued its March 1, 2022, opinion in this interlocutory appeal, the parties

reached a full and final settlement of their disputes. Accordingly, the appellant filed an agreed

motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

       We withdraw our March 1, 2022, opinion and vacate our March 1, 2022, judgment. See

TEX. R. APP. P. 42.1(c). We further grant the appellant’s motion, dismiss this appeal, and

remand this matter to the trial court.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:        March 16, 2022
Date Decided:          March 17, 2022




                                                2